UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-58431 Name of Registrant: Vanguard Valley Forge Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Anne E. Robinson, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrant’s telephone number, including area code: (610) 669-1000 Date of fiscal year end: December 31 Date of reporting period: January 1, 2016 – December 31, 2016 Item 1: Reports to Shareholders Annual Report | December 31, 2016 Vanguard Balanced Index Fund A new format, unwavering commitment As you begin reading this report, you’ll notice that we’ve made some improvements to the opening sections—based on feedback from you, our clients. Page 1 starts with a new ”Your Fund’s Performance at a Glance,” a concise, handy summary of how your fund performed during the period. In the renamed ”Chairman’s Perspective,” Bill McNabb will focus on enduring principles and investment insights. We’ve modified some tables, and eliminated some redundancy, but we haven’t removed any information. At Vanguard, we’re always looking for better ways to communicate and to help you make sound investment decisions. Thank you for entrusting your assets to us. Contents Your Fund’s Performance at a Glance. 1 Chairman’s Perspective. 3 Fund Profile. 7 Performance Summary. 9 Financial Statements. 11 Your Fund’s After-Tax Returns. 30 About Your Fund’s Expenses. 31 Glossary. 33 Please note: The opinions expressed in this report are just that—informed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: No matter what language you speak, Vanguard has one consistent message and set of principles. Our primary focus is on you, our clients. We conduct our business with integrity as a faithful steward of your assets. This message is shown translated into seven languages, reflecting our expanding global presence. Your Fund’s Performance at a Glance • Vanguard Balanced Index Fund, which has about 60% of its assets invested in stocks and about 40% in bonds, returned almost 9% for the 12 months ended December 31, 2016. • The fund closely tracked its composite index and easily outpaced the average return of its mixed-asset target growth fund peers. • The equity portion of the fund, which offers investors exposure to every segment, size, and style of the U.S. equity market, returned 12.63%. • The fund’s fixed income portfolio—which provides broad exposure to the U.S. bond market by investing in U.S. Treasury and agency bonds, government mortgage-backed securities, and investment-grade corporate bonds of all maturities—returned 2.55%. • Over the past ten years, the fund posted an average annual return of about 6%, in line with its benchmark and nearly 2 percentage points higher than its peer-fund average. Total Returns: Fiscal Year Ended December 31, 2016 Total Returns Vanguard Balanced Index Fund Investor Shares 8.63% Admiral™ Shares 8.77 Institutional Shares 8.81 Balanced Composite Index 8.89 Mixed-Asset Target Allocation Growth Funds Average 7.04 For a benchmark description, see the Glossary. Mixed-Asset Target Allocation Growth Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. Admiral Shares carry lower expenses and are available to investors who meet certain account-balance requirements. Institutional Shares are available to certain institutional investors who meet specific administrative, service, and account-size criteria. 1 Total Returns: Ten Years Ended December 31, 2016 Average Annual Return Balanced Index Fund Investor Shares 6.27 % Balanced Composite Index 6.52 Mixed-Asset Target Allocation Growth Funds Average 4.43 For a benchmark description, see the Glossary. Mixed-Asset Target Allocation Growth Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. The figures shown represent past performance, which is not a guarantee of future results. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. Expense Ratios Your Fund Compared With Its Peer Group Investor Admiral Institutional Peer Group Shares Shares Shares Average Balanced Index Fund 0.22% 0.08% 0.07% 0.90% The fund expense ratios shown are from the prospectus datedApril 26, 2016, and represent estimated costs for the current fiscal year. For the fiscal year ended December 31, 2016, the fund’s expense ratios were 0.19% for Investor Shares, 0.07% for Admiral Shares, and 0.06% for Institutional Shares. The peer-group expense ratio is derived from data provided by Lipper, a Thomson Reuters Company, and captures information through year-end 2015. Peer group: Mixed-Asset Target Allocation Growth Funds. 2 Chairman’s Perspective Bill McNabb Chairman and Chief Executive Officer Dear Shareholder, If you’re like most investors, a big question on your mind is: What’s in store for the markets and the economy in 2017? At Vanguard, we’re just as curious about the immediate future. But our curiosity is tempered by our belief that forecasts should give a range of possible outcomes, not pinpoint predictions. After all, there are bound to be occurrences the experts won’t see coming. What really matters for investors In 2016, we saw two cases in point: The United Kingdom’s June vote to exit the European Union and the November election of Donald Trump as U.S. president. Both unexpected outcomes triggered swift market reactions. But despite some short-term volatility, the markets’ 12-month performance as of December 31, 2016, proved to be less dramatic. U.S. stocks posted healthy returns, and U.S. bonds provided returns close to their long-term averages. International stocks and bonds also advanced, although returns for U.S. investors were reduced by the strength of the U.S. dollar. The surprises of 2016 remind us to be skeptical of overly precise short-term predictions about 2017. At the cusp of a new year, market prognosticators forecast where the Standard & Poor’s 500 Index or the yield on the 10-year Treasury note will end up in 12 months. Such predictions can be attention-getting. They can also be dead wrong. 3 Investors are better off taking note of long-term trends that stand to influence our economies and markets. We’re watching these trends closely, and we discuss our latest assessment in our 2017 economic and market outlook, which you can read at vanguard.com/research. Our global economic outlook: Expect stabilization, not stagnation One phenomenon in particular that we’re watching is the low-growth, low-interest-rate environment that has marked the global economy since the 2008–09 financial crisis. We don’t think this economic backdrop is simply the result of cyclically weak demand or long-term stagnation. Instead, certain structural forces are contributing: Falling technology costs are restraining the amounts businesses are spending on capital investment, an aging population is weighing on growth in the developed world, and the free movement of capital and products across the globe has restrained prices and wages. In the near term, these forces will continue to dampen growth, inflation, and interest rates. They also make it unlikely that further monetary stimulus from central banks will do much to spur growth. I realize this all may sound gloomy, but that’s not how we see it. We expect global growth to stabilize at more modest levels, not stagnate. The world isn’t headed for Japanese-style deflation, in which a widespread sustained drop in prices puts economic activity into hibernation. Market Barometer Average Annual Total Returns Periods Ended December 31, 2016 One Three Five Year Years Years Stocks Russell 1000 Index (Large-caps) 12.05% 8.59% 14.69% Russell 2000 Index (Small-caps) 21.31 6.74 14.46 Russell 3000 Index (Broad U.S. market) 12.74 8.43 14.67 FTSE All-World ex US Index (International) 4.80 -1.16 5.52 Bonds Bloomberg Barclays U.S. Aggregate Bond Index (Broad taxable market) 2.65% 3.03% 2.23% Bloomberg Barclays Municipal Bond Index (Broad tax-exempt market) 0.25 4.14 3.28 Citigroup Three-Month U.S. Treasury Bill Index 0.27 0.09 0.08 CPI Consumer Price Index 2.07% 1.18% 1.36% 4 In fact, we believe that global growth could pick up modestly over time. Our expectation is based on a potential rebound in productivity as new digital technologies are used more effectively. We also anticipate a slight recovery in the labor force as the baby boom generation finishes its transition to retirement, nudging up demand for workers. Put expansion in perspective Looking to the United States, the world’s largest economy remains firmly on a long-term-growth path of about 2% per year. That’s lower than the historical average of 3.25% since 1950. We see such growth at this level as fundamentally sound, rather than abnormally low. Our evaluation takes into account lower U.S. population growth and the reality that the economic expansion from the 1980s until the financial crisis was fueled by debt, distorting the numbers. Turning to prices, we think that core U.S. inflation should modestly exceed 2% in 2017. That, in turn, will support further interest rate hikes by the Federal Reserve, similar to the one at the end of 2016. We expect the Fed to raise rates in 2017 before taking an extended pause, and we see the federal funds rate staying below 2% through at least 2018. Prepare for muted returns And what about prospects for the markets? Vanguard’s outlook for global stocks and bonds remains the most guarded in ten years, given fairly high stock valuations Expect more modest returns, rely on time-tested principles In Vanguard’s economic and market outlook for 2017, Global Chief Economist Joseph Davis and his team offer a projection of more modest returns from the global stock and bond markets. They caution that, over the next decade, returns for a balanced portfolio are likely to be moderately below long-run historical averages. The team’s simulations indicate that for the decade ending in 2026, the average annualized return of a 60% stock/40% bond portfolio is likely to be centered in the 3%–5% range after inflation. That’s below the actual average after-inflation return of 6% for the same portfolio for the nine decades since 1926. Ultimately, our global market outlook points toward a somewhat more challenging environment, yet one in which, over time, investors with an appropriate level of discipline, diversification, and patience are likely to be rewarded with reasonable inflation-adjusted returns. For more information about our expectations and the probability of various outcomes, see Economic and Market Outlook: Stabilization, Not Stagnation , available at vanguard.com/research. IMPORTANT: The projections and other information generated by the Vanguard Capital Markets Model ® (VCMM) regarding the likelihood of various investment outcomes are hypothetical in nature, do not reflect actual investment results, and are not guarantees of future results. Distribution of return outcomes from the VCMM are derived from 10,000 simulations for each modeled asset class. Simulations as of September 30, 2016. Results from the model may vary with each use and over time. For more information, see the note at the end of this letter. 5 and the low-interest-rate environment. We don’t expect global bond yields to increase materially from year-end 2016 levels. Our outlook for global equities is annualized returns of 5%–8% over the next decade. This outlook isn’t bearish, but is actually fairly positive when you take into account the current low-rate environment. (See the box titled Expect more modest returns, rely on time-tested principles for more.) Focus on the four keys to investment success Significant trends often happen gradually. Like shifting tides, they’re sometimes barely noticeable at first but ultimately can change the landscape entirely. Other times, apparent trends can end up receding before they have much of a long-term impact. Given the future’s inherent unpredictability, it’s not reasonable to expect a surefire block-buster revelation from any prognosticator or investment firm. What to conclude, then? No matter what scenario plays out, we believe investors have the best chance for success if they stay focused on what they can control: their goals, asset allocation, and investment costs, along with the discipline to stick to a plan. As Tim Buckley, our chief investment officer, likes to say, this can be easy to say but harder to do, especially in times of uncertainty. Investors who can stay focused on those four keys will find themselves well-positioned to weather any market. As always, thank you for investing with Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer January 16, 2017 IMPORTANT: The projections and other information generated by the Vanguard Capital Markets Model regarding the likelihood of various investment outcomes are hypothetical in nature, do not reflect actual investment results, and are not guarantees of future results. VCMM results will vary with each use and over time. The VCMM projections are based on a statistical analysis of historical data. Future returns may behave differently from the historical patterns captured in the VCMM. More important, the VCMM may be underestimating extreme negative scenarios unobserved in the historical period on which the model estimation is based. The VCMM is a proprietary financial simulation tool developed and maintained by Vanguard’s Investment Strategy Group. The model forecasts distributions of future returns for a wide array of broad asset classes. Those asset classes include U.S. and international equity markets, several maturities of the U.S. Treasury and corporate fixed income markets, international fixed income markets, U.S. money markets, commodities, and certain alternative investment strategies. The theoretical and empirical foundation for the Vanguard Capital Markets Model is that the returns of various asset classes reflect the compensation investors require for bearing different types of systematic risk (beta). At the core of the model are estimates of the dynamic statistical relationship between risk factors and asset returns, obtained from statistical analysis based on available monthly financial and economic data. Using a system of estimated equations, the model then applies a Monte Carlo simulation method to project the estimated interrelationships among risk factors and asset classes as well as uncertainty and randomness over time. The model generates a large set of simulated outcomes for each asset class over several time horizons. Forecasts are obtained by computing measures of central tendency in these simulations. Results produced by the tool will vary with each use and over time. 6 Balanced Index Fund Fund Profile As of December 31, 2016 Share-Class Characteristics Investor Admiral Institutional Shares Shares Shares Ticker Symbol VBINX VBIAX VBAIX Expense Ratio 1 0.22% 0.08% 0.07% 30-Day SEC Yield 1.99% 2.08% 2.09% Equity and Portfolio Characteristics CRSP US Total Market Fund Index Number of Stocks 3,347 3,589 Median Market Cap $54.1B $54.1B Price/Earnings Ratio 24.4x 24.4x Price/Book Ratio 2.8x 2.8x Return on Equity 16.7% 16.4% Earnings Growth Rate 8.1% 8.3% Dividend Yield 2.0% 2.0% Foreign Holdings 0.0% 0.0% Turnover Rate 44% — Short-Term Reserves 1.3% — Fixed Income Characteristics Bloomberg Barclays U.S. Aggregate Float Adjusted Fund Index Number of Bonds 6,884 10,054 Yield to Maturity (before expenses) 2.6% 2.6% Average Coupon 3.0% 3.0% Average Duration 6.0 years 6.0 years Average Effective Maturity 8.3 years 8.2 years Total Fund Volatility Measures CRSP US Balanced Total Composite Market Index Index R-Squared 1.00 0.96 Beta 1.00 0.58 These measures show the degree and timing of the fund’s fluctuations compared with the indexes over 36 months. Ten Largest Stocks (% of equity portfolio) Apple Inc. Computer Hardware 2.5% Alphabet Inc. Internet 2.0 Microsoft Corp. Software 2.0 Exxon Mobil Corp. Integrated Oil & Gas 1.6 Johnson & Johnson Pharmaceuticals 1.4 Berkshire Hathaway Inc. Reinsurance 1.4 JPMorgan Chase & Co. Banks 1.3 Amazon.com Inc. Broadline Retailers 1.3 General Electric Co. Diversified Industrials 1.2 Facebook Inc. Internet 1.1 Top Ten 15.8% Top Ten as % of Total Net Assets 9.5% The holdings listed exclude any temporary cash investments and equity index products. Fund Asset Allocation 1 The expense ratios shown are from the prospectus dated April 26, 2016, and represent estimated costs for the current fiscal year. For the fiscal year ended December 31, 2016, the expense ratios were 0.19% for Investor Shares, 0.07% for Admiral Shares, and 0.06% for Institutional Shares. 7 Balanced Index Fund Sector Diversification (% of equity exposure) CRSP US Total Market Fund Index Basic Materials 2.5% 2.6% Consumer Goods 9.6 9.6 Consumer Services 13.1 13.0 Financials 20.7 20.7 Health Care 12.3 12.3 Industrials 13.0 12.9 Oil & Gas 6.9 7.0 Technology 16.3 16.3 Telecommunications 2.4 2.4 Utilities 3.2 3.2 Sector Diversification (% of fixed income portfolio) Asset-Backed 2.5% Finance 8.7 Foreign 4.9 Government Mortgage-Backed 20.8 Industrial 17.0 Treasury/Agency 43.1 Utilities 2.1 Other 0.9 The agency and mortgage-backed securities sectors may include issues from government-sponsored enterprises; such issues are generally not backed by the full faith and credit of the U.S. government. Distribution by Credit Quality (% of fixed income portfolio) U.S. Government 63.9% Aaa 5.1 Aa 4.4 A 11.8 Baa 14.8 Credit-quality ratings are obtained from Barclays and are from Moody's, Fitch, and S&P. When ratings from all three agencies are used, the median rating is shown. When ratings from two of the agencies are used, the lower rating for each issue is shown. "Not Rated" is used to classify securities for which a rating is not available. For more information about these ratings, see the Glossary entry for Credit Quality. Equity Investment Focus Fixed Income Investment Focus 8 Balanced Index Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Cumulative Performance: December 31, 2006, Through December 31, 2016 Initial Investment of $10,000 Average Annual Total Returns Periods Ended December 31, 2016 Final Value One Five Ten of a $10,000 Year Years Years Investment Balanced Index Fund Investor Shares 8.63% 9.47% 6.27% $18,363 • Balanced Composite Index 8.89 9.79 6.52 18,804 – Mixed-Asset Target Allocation Growth Funds Average 7.04 8.42 4.43 15,428 Spliced Bloomberg Barclays U.S. - Aggregate Float Adjusted Index 2.75 2.24 4.36 15,323 Spliced Total Stock Market Index 12.68 14.64 7.23 20,093 For a benchmark description, see the Glossary. Mixed-Asset Target Allocation Growth Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. Final Value One Five Ten of a $10,000 Year Years Years Investment Balanced Index Fund Admiral Shares 8.77% 9.62% 6.40% $18,599 Balanced Composite Index 8.89 9.79 6.52 18,804 Spliced Bloomberg Barclays U.S. Aggregate Float Adjusted Index 2.75 2.24 4.36 15,323 Spliced Total Stock Market Index 12.68 14.64 7.23 20,093 See Financial Highlights for dividend and capital gains information. 9 Balanced Index Fund Average Annual Total Returns Periods Ended December 31, 2016 Final Value One Five Ten of a $5,000,000 Year Years Years Investment Balanced Index Fund Institutional Shares 8.81% 9.64% 6.43% $9,324,661 Balanced Composite Index 8.89 9.79 6.52 9,401,954 Spliced Bloomberg Barclays U.S. Aggregate Float Adjusted Index 2.75 2.24 4.36 7,661,602 Spliced Total Stock Market Index 12.68 14.64 7.23 10,046,266 Fiscal-Year Total Returns (%): December 31, 2006, Through December 31, 2016 For a benchmark description, see the Glossary. 10 Balanced Index Fund Financial Statements Statement of Net Assets—Investments Summary As of December 31, 2016 This Statement summarizes the fund’s holdings by asset type. Details are reported for each of the fund’s 50 largest individual holdings and for investments that, in total for any issuer, represent more than 1% of the fund’s net assets. The total value of smaller holdings is reported as a single amount within each category. The fund reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the complete listing of the fund’s holdings is available electronically on vanguard.com and on the Securities and Exchange Commission’s website (sec.gov), or you can have it mailed to you without charge by calling 800-662-7447. For the first and third fiscal quarters, the fund files the lists with the SEC on Form N-Q. Shareholders can look up the fund’s Forms N-Q on the SEC’s website. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room (see the back cover of this report for further information). Market Percentage Value • of Net Shares ($000) Assets Common Stocks Basic Materials † 465,016 1.5% Consumer Goods Procter & Gamble Co. 2,014,086 169,344 0.6% Coca-Cola Co. 3,049,763 126,443 0.4% PepsiCo Inc. 1,129,470 118,176 0.4% Philip Morris International Inc. 1,151,117 105,316 0.3% Altria Group Inc. 1,551,149 104,889 0.3% Consumer Goods—Other † 1,124,830 3.7% 1,748,998 5.7% Consumer Services * Amazon.com Inc. 315,124 236,302 0.8% Comcast Corp. Class A 1,875,263 129,487 0.4% Home Depot Inc. 961,716 128,947 0.4% Walt Disney Co. 1,128,542 117,617 0.4% McDonald’s Corp. 661,769 80,551 0.3% Wal-Mart Stores Inc. 1,107,374 76,542 0.2% Consumer Services—Other † 1,613,332 5.3% 2,382,778 7.8% Financials JPMorgan Chase & Co. 2,829,566 244,163 0.8% * Berkshire Hathaway Inc. Class B 1,395,805 227,488 0.7% Wells Fargo & Co. 3,541,371 195,165 0.6% Bank of America Corp. 7,608,839 168,155 0.6% Citigroup Inc. 2,201,807 130,853 0.4% Visa Inc. Class A 1,472,869 114,913 0.4% Mastercard Inc. Class A 759,286 78,396 0.3% Financials—Other † 2,623,375 8.6% 3,782,508 12.4% 11 Balanced Index Fund Market Percentage Value • of Net Shares ($000) Assets Health Care Johnson & Johnson 2,142,573 246,846 0.8% Pfizer Inc. 4,762,361 154,681 0.5% Merck & Co. Inc. 2,165,907 127,507 0.4% UnitedHealth Group Inc. 744,656 119,175 0.4% Amgen Inc. 583,589 85,327 0.3% AbbVie Inc. 1,271,598 79,627 0.3% Medtronic plc 1,091,776 77,767 0.3% Bristol-Myers Squibb Co. 1,306,933 76,377 0.3% Gilead Sciences Inc. 1,029,570 73,727 0.2% * Celgene Corp. 605,932 70,137 0.2% Health Care—Other † 1,135,069 3.7% 2,246,240 7.4% Industrials General Electric Co. 6,989,620 220,872 0.7% 3M Co. 474,668 84,761 0.3% Boeing Co. 463,141 72,102 0.3% Honeywell International Inc. 596,518 69,107 0.2% Industrials—Other † 1,924,985 6.3% 2,371,827 7.8% Oil & Gas Exxon Mobil Corp. 3,242,584 292,676 1.0% Chevron Corp. 1,477,783 173,935 0.6% Schlumberger Ltd. 1,087,887 91,328 0.3% Oil & Gas—Other † 708,424 2.3% 1,266,363 4.2% Technology Apple Inc. 3,981,868 461,180 1.5% Microsoft Corp. 5,781,277 359,249 1.2% * Facebook Inc. Class A 1,819,218 209,301 0.7% * Alphabet Inc. Class A 227,904 180,603 0.6% * Alphabet Inc. 232,031 179,086 0.6% Intel Corp. 3,704,855 134,375 0.4% Cisco Systems Inc. 3,932,691 118,846 0.4% International Business Machines Corp. 672,258 111,588 0.4% Oracle Corp. 2,419,948 93,047 0.3% QUALCOMM Inc. 1,153,957 75,238 0.2% Technology—Other † 1,048,958 3.4% 2,971,471 9.7% Telecommunications AT&T Inc. 4,846,692 206,130 0.7% Verizon Communications Inc. 3,033,601 161,934 0.5% Telecommunications—Other † 69,912 0.2% 437,976 1.4% Utilities † 577,003 1.9% Total Common Stocks (Cost $9,018,338) 18,250,180 59.8% 1 12 Balanced Index Fund Face Market Percentage Maturity Amount Value • of Net Coupon Date ($000) ($000) Assets U.S. Government and Agency Obligations U.S. Government Securities United States Treasury Note/Bond 1.000% 11/15/19 158,585 156,628 0.5% 2 United States Treasury Note/Bond 0.875% 5/31/18 139,961 139,698 0.5% United States Treasury Note/Bond 1.000% 3/15/19 76,767 76,359 0.2% United States Treasury Note/Bond 0.625%–9.125% 1/31/18–11/15/46 4,524,675 4,561,133 14.9% 4,933,818 16.1% Agency Bonds and Notes 3 Federal Home Loan Mortgage Corp. 0.750%–6.750% 1/12/18–7/15/32 64,560 65,510 0.2% 3 Federal National Mortgage Assn. 0.000%–7.250% 2/8/18–7/15/37 101,811 105,670 0.4% Agency Bonds and Notes—Other † 102,968 0.3% 274,148 0.9% Conventional Mortgage-Backed Securities 3,4,5 Fannie Mae Pool 2.000%–9.500% 1/1/17–1/1/47 1,031,225 1,069,695 3.5% 3,4,5 Freddie Mac Gold Pool 2.000%–9.000% 1/1/17–1/1/47 654,501 675,939 2.2% Ginnie Mae I Pool 3.000%–9.500% 5/15/17–1/1/47 103,584 111,272 0.4% Ginnie Mae II Pool 2.500%–7.000% 3/20/18–1/1/47 646,671 674,991 2.2% 2,531,897 8.3% Nonconventional Mortgage-Backed Securities 3,5,6 Fannie Mae Pool 2.102%–5.860% 11/1/33–12/1/43 15,613 16,167 0.1% 3,5,6 Freddie Mac Non Gold Pool 2.235%–5.791% 11/1/34–11/1/43 3,962 4,123 0.0% Ginnie Mae II Pool 2.000%–4.000% 7/20/38–12/20/43 6,341 6,545 0.0% 26,835 0.1% Total U.S. Government and Agency Obligations (Cost $7,799,449) 7,766,698 25.4% Asset-Backed/Commercial Mortgage-Backed Securities 5 Bear Stearns Commercial Mortgage Securities Trust 2007-PWR18 5.700% 6/11/50 903 922 0.0% 5 Bear Stearns Commercial Mortgage Securities Trust 2007-TOP26 5.471%–5.513% 1/12/45 486 488 0.0% 5 Bear Stearns Commercial Mortgage Securities Trust 2007-TOP28 5.742% 9/11/42 1,082 1,098 0.0% 5 Chase Issuance Trust 2012-A4 1.580% 8/16/21 600 596 0.0% 5 Chase Issuance Trust 2012-A7 2.160% 9/16/24 1,314 1,291 0.0% 5 Chase Issuance Trust 2013-A1 1.300% 2/18/20 1,050 1,049 0.0% 5 Chase Issuance Trust 2014-A1 1.150% 1/15/19 2,450 2,450 0.0% 5 Chase Issuance Trust 2014-A2 2.770% 3/15/23 900 920 0.0% 5 Chase Issuance Trust 2014-A6 1.260% 7/15/19 1,075 1,076 0.0% 5 Chase Issuance Trust 2014-A7 1.380% 11/15/19 800 801 0.0% 5 Chase Issuance Trust 2015-A2 1.590% 2/18/20 1,830 1,834 0.0% 5 Chase Issuance Trust 2015-A4 1.840% 4/15/22 600 597 0.0% 5 Chase Issuance Trust 2015-A5 1.360% 4/15/20 1,225 1,224 0.0% 5 Chase Issuance Trust 2016-A2 1.370% 6/15/21 775 767 0.0% 5 Chase Issuance Trust 2016-A4 1.490% 7/15/22 700 686 0.0% 5 Chase Issuance Trust 2016-A5 1.270% 7/15/21 775 765 0.0% 5 JP Morgan Chase Commercial Mortgage Securities Trust 2006-LDP7 5.925% 4/17/45 15 15 0.0% 13 Balanced Index Fund Face Market Percentage Maturity Amount Value • of Net Coupon Date ($000) ($000) Assets 5 JP Morgan Chase Commercial Mortgage Securities Trust 2007-CIBC20 5.794% 2/12/51 958 973 0.0% 5 JP Morgan Chase Commercial Mortgage Securities Trust 2007-LDP12 5.882% 2/15/51 1,393 1,407 0.0% 5 JP Morgan Chase Commercial Mortgage Securities Trust 2012-C6 3.507% 5/15/45 550 574 0.0% 5 JP Morgan Chase Commercial Mortgage Securities Trust 2012-C8 2.829% 10/15/45 1,735 1,757 0.0% 5 JP Morgan Chase Commercial Mortgage Securities Trust 2012-CIBX 3.483% 6/15/45 433 448 0.0% 5 JP Morgan Chase Commercial Mortgage Securities Trust 2013-C10 3.142%–3.372% 12/15/47 255 257 0.0% 5 JP Morgan Chase Commercial Mortgage Securities Trust 2013-C16 3.674%–4.910% 12/15/46 950 1,014 0.0% 5 JP Morgan Chase Commercial Mortgage Securities Trust 2013-LC11 2.960% 4/15/46 673 672 0.0% 5 JP Morgan Chase Commercial Mortgage Securities Trust 2014-C20 2.872%–3.805% 7/15/47 250 258 0.0% 5 JP Morgan Chase Commercial Mortgage Securities Trust 2016-JP3 2.870% 8/15/49 975 944 0.0% 5 JP Morgan Chase Commercial Mortgage Securities Trust 2016-JP4 3.648%–3.870% 12/15/49 725 740 0.0% 5 JPMCC Commercial Mortgage Securities Trust 2015-JP1 3.914% 1/15/49 325 340 0.0% 7 Asset-Backed/Commercial Mortgage-Backed Securities—Other † 281,367 1.0% Total Asset-Backed/Commercial Mortgage-Backed Securities (Cost $306,995) 307,330 1.0% Corporate Bonds Finance Banking Bear Stearns Cos. LLC 4.650%–7.250% 10/2/17–7/2/18 3,425 3,594 0.0% JPMorgan Chase & Co. 1.625%–6.400% 1/15/18–6/1/45 65,440 67,533 0.2% JPMorgan Chase Bank NA 1.450%–6.000% 10/1/17–9/23/19 2,805 2,847 0.0% 7 Banking—Other † 664,258 2.2% Brokerage † 26,295 0.1% 7 Finance Companies † 39,933 0.1% Insurance † 165,059 0.6% 7 Real Estate Investment Trusts † 84,658 0.3% 1,054,177 3.5% 14 Balanced Index Fund Face Market Percentage Maturity Amount Value • of Net Coupon Date ($000) ($000) Assets Industrial 7 Basic Industry † 116,671 0.4% 7 Capital Goods † 171,012 0.6% 7 Communication † 319,656 1.1% Consumer Cyclical † 250,140 0.8% 7 Consumer Noncyclical † 548,173 1.8% Energy Exxon Mobil Corp. 1.305%–4.114% 3/1/18–3/1/46 15,300 15,286 0.1% XTO Energy Inc. 5.500% 6/15/18 400 422 0.0% Energy—Other † 306,005 1.0% Other Industrial † 11,117 0.0% Technology Alphabet Inc. 1.998%–3.625% 5/19/21–8/15/26 1,350 1,284 0.0% Apple Inc. 1.000%–4.650% 5/3/18–8/4/46 41,795 41,747 0.1% Microsoft Corp. 1.000%–5.300% 5/1/18–8/8/56 38,824 38,303 0.1% 7 Technology—Other † 174,529 0.6% Transportation † 74,785 0.2% 2,069,130 6.8% Utilities 7 Electric † 237,530 0.7% Natural Gas † 18,513 0.1% Other Utility † 3,400 0.0% 259,443 0.8% Total Corporate Bonds (Cost $3,336,809) 3,382,750 11.1% 7 Sovereign Bonds (Cost $601,073) † 598,314 1.9% Taxable Municipal Bonds (Cost $102,961) † 111,346 0.4% Convertible Bonds (Cost $0) † 55 0.0% Temporary Cash Investments U.S. Government and Agency Obligations 8 United States Treasury Bill 0.454%–0.607% 3/9/17–5/25/17 2,300 2,296 0.0% Shares Money Market Funds 9,10 Vanguard Market Liquidity Fund 0.823% 4,499,340 449,979 1.5% Total Temporary Cash Investments (Cost $452,239) 452,275 1.5% 1 11 Total Investments (Cost $21,617,864) 30,868,948 101.1% 15 Balanced Index Fund Percentage Amount of Net ($000) Assets Other Assets and Liabilities Other Assets Investment in Vanguard 2,257 Receivables for Investment Securities Sold 105,507 Receivables for Accrued Income 99,453 Receivables for Capital Shares Issued 130,517 Other Assets 7,246 Total Other Assets 344,980 1.1% Liabilities Payables for Investment Securities Purchased (409,296) Collateral for Securities on Loan (42,574) Payables for Capital Shares Redeemed (207,757) Payables to Vanguard (19,558) Other Liabilities (1,598) Total Liabilities (680,783) (2.2%) Net Assets 30,533,145 100.0% At December 31, 2016, net assets consisted of: Amount ($000) Paid-in Capital 21,447,301 Overdistributed Net Investment Income (14,503) Accumulated Net Realized Losses (150,385) Unrealized Appreciation (Depreciation) Investment Securities 9,251,084 Futures Contracts (352) Net Assets 30,533,145 16 Balanced Index Fund Amount ($000) Investor Shares—Net Assets Applicable to 107,458,197 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 3,343,366 Net Asset Value Per Share—Investor Shares $31.11 Admiral Shares—Net Assets Applicable to 600,873,972 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 18,695,074 Net Asset Value Per Share—Admiral Shares $31.11 Institutional Shares—Net Assets Applicable to 273,001,938 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 8,494,705 Net Asset Value Per Share—Institutional Shares $31.12 • See Note A in Notes to Financial Statements. * Non-income-producing security. † Represents the aggregate value, by category, of securities that are not among the 5 0 largest holdings and, in total for any issuer, represent 1 % or less of net assets. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund’s effective common stock and temporary cash investment positions represent 59
